UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 02-1674



MARK SCHNEE,

                                                 Plaintiff - Appellant,

          versus


OFFICER SMITH; NORTH CAROLINA STATE HIGHWAY
PATROL DEPARTMENT; STATE OF NORTH CAROLINA,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-01-916)


Submitted:     August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Schnee, Appellant Pro Se. Isaac T. Avery, III, Special Deputy
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mark Schnee appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint arising from

a speeding ticket he received in North Carolina.         We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Schnee v. Smith, No. CA-01-916 (E.D.N.C. May 13, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2